05/02/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 20-0341


                                  No. DA 20-0341

 STATE OF MONTANA,

            Plaintiff and Appellee,

      v.

 SAMUEL RICHARD BONKO,

            Defendant and Appellant.

                                      ORDER

      Upon consideration Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including June 10, within which to prepare, serve, and file its response brief.




BF                                                                       Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                                May 2 2022